Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (previously and currently cited) fails to teach or render obvious a polyurethane foam with the claimed properties comprising the reaction product of a polyisocyanate composition with a functionality of 2.2 to 2.7 with a mixture of polyols comprising 50-70% by weight of polymer polyether polyols and a polyoxyethylene based polyol with a functionality of 2.5-3.5 and at least 85% by weight of ethylene oxide derived repeat units.  The prior art suggests 50-70% by weight of polymer polyether polyols in polyurethane foam preparation (JP-2010/254915) and also suggest polyoxyethylene based polyols with a functionality of 2.5-3.5 and at least 85% by weight of ethylene oxide derived repeat units (JP-2010/018817).  However, the references taken alone or in combination fail to teach the claimed mixture and the resulting properties of the foam from the specific polyol mixture.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763